
	

113 HRES 672 IH: Providing for the consideration of the bill (H.R. 12) to modernize voter registration, promote access to voting for individuals with disabilities, protect the ability of individuals to exercise the right to vote in elections for Federal office, and for other purposes.
U.S. House of Representatives
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 672
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2014
			Mr. Lewis submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Providing for the consideration of the bill (H.R. 12) to modernize voter registration, promote
			 access to voting for individuals with disabilities, protect the ability of
			 individuals to exercise the right to vote in elections for Federal office,
			 and for other purposes.
	
	
		That immediately upon adoption of this resolution the Speaker shall, pursuant to clause 2(b) of
			 rule XVIII, declare the House resolved into the Committee of the Whole
			 House on the state of the Union for consideration of the bill (H.R. 12) to
			 modernize voter registration, promote access to voting for individuals
			 with disabilities, protect the ability of individuals to exercise the
			 right to vote in elections for Federal office, and for other purposes. All
			 points of order against consideration of the bill are waived. General
			 debate shall be confined to the bill and shall not exceed one hour equally
			 divided and controlled by the chair and ranking minority member of the
			 Committee on House Administration. After general debate the bill shall be
			 considered for amendment under the five-minute rule. All points of order
			 against provisions in the bill are waived. During consideration of the
			 bill for amendment, the chair of the Committee of the Whole may accord
			 priority in recognition for an amendment to restore and protect the right
			 to vote of all of our citizens in keeping with the spirit and the letter
			 of the Voting Rights Act of 1965, which was undermined by the Shelby v.
			 Holder decision, if offered by Representative Lewis of
			 Georgia or his designee. At the conclusion of consideration of the bill
			 for amendment the Committee shall rise and report the bill to the House
			 with such amendments as may have been adopted. The previous question shall
			 be considered as ordered on the bill and amendments thereto to final
			 passage without intervening motion except one motion to recommit with or
			 without instructions. If the Committee of the Whole rises and reports that
			 it has come to no resolution on the bill, then on the next legislative day
			 the House shall, immediately after the third daily order of business under
			 clause 1 of rule XIV, resolve into the Committee of the Whole for further
			 consideration of the bill.
		
